Citation Nr: 9925261	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-44 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the calculated amount 
of $3,434.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
June 1951, and from January 1956 to January 1958.  

This matter arises from various decisions rendered since 
November 1993 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Muskogee, 
Oklahoma, Regional Office (RO), which held that recovery of 
all but $3,434 of the original overpayment of $19,916 could 
be waived.  Pursuant to 38 U.S.C.A. § 7105 (West 1991), the 
veteran timely appealed that decision, and sought waiver of 
recovery of the full amount of the original overpayment. 

In December 1997, the Board of Veterans' Appeals (Board) 
denied the veteran's appeal.  However, by Order dated 
January 25, 1999, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision, and 
remanded the case for expeditious readjudication.  See 
[redacted].  The case is 
again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was awarded pension benefits by rating 
decision dated in May 1981.  

2.  Based upon annual Eligibility Verification Reports (EVR) 
submitted by the veteran between 1989 and 1993, he was paid 
the maximum rate authorized by law for a veteran with a 
dependent spouse and child; this rate was authorized because 
the veteran reported that neither he nor any of his family 
members had any countable income.  

3.  In mid-1993, VA learned that the veteran's spouse had 
been gainfully employed since 1989.  Her earnings were used 
to recalculate the veteran's countable income retroactively 
for pension purposes, and an overpayment of $19,916 ensued.  

4.  In May 1997, the RO granted the veteran waiver of 
recovery of all but $3,434 of the existing overpayment; in 
doing so, it determined that the veteran had been at fault in 
the creation of the original overpayment and that recovery of 
the overpayment would subject him to undue financial 
hardship, except for that portion of the overpayment in the 
amount of $3,434 which had already been recouped.  

5.  The veteran was at fault in the creation of the 
overpayment at issue.  

6.  The veteran's monthly income exceeds his monthly 
expenses.  

7.  Recovery of the overpayment at issue has not subjected 
the veteran to undue economic hardship.  

8.  Collection of the indebtedness would not defeat the 
purpose for which the pension program is intended.  

9.  The veteran's failure to make restitution would result in 
his unfair financial gain.  

10.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
pension benefits from VA.  


CONCLUSION OF LAW

Recovery of the overpayment of Improved Disability Pension 
benefits in the amount of $3,434 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible, 
and that the case is ready for appellate consideration.  See 
38 U.S.C.A. § 5107(a).  In this regard, the Board observes 
that the veteran was given the opportunity to submit 
additional evidence and argument by the Court, but nothing 
further has been forthcoming.  In addition, the Board notes 
that the appellant has not questioned the validity of the 
overpayment at issue; instead, his contentions go to the 
question of his relative degree of fault in the debt's 
creation.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991). 

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, misrepresentation of a material fact, or bad faith in 
the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.  

Given the foregoing, the sole question for Board 
consideration is whether it would be against equity and good 
conscience for VA to require repayment of the instant 
indebtedness.  In this regard, there shall be no recovery of 
such an indebtedness under laws administered by the Secretary 
of Veterans Affairs when it is determined that such recovery 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  In making such a 
decision, consideration will be given to:  (1)  whether the 
debtor 
contributed to the creation of the debt; (2) whether VA also 
was at fault in the creation of the debt; (3) whether 
collection would deprive the debtor and his family of basic 
necessities; (4) whether collection of the indebtedness would 
defeat the purpose for which, in this case, the pension 
program was intended; (5) whether failure to make restitution 
by the debtor would result in his unfair financial gain; (6) 
whether the debtor's reliance on VA benefits resulted in his 
relinquishment of a valuable right or the incurrence of a 
legal obligation; and (7) any other matter pertinent to a 
given fact pattern that impacts upon equity and good 
conscience.  Id.  

The facts in this case are not in dispute.  The veteran was 
first awarded Improved Disability Pension benefits by VA in 
November 1980 based upon a rating decision rendered in May 
1981 that held him to be permanently and totally disabled.  
Effective April 1, 1981, the veteran was awarded the maximum 
pension rate payable because he reported that he and his 
family had no countable income.  He continued to receive the 
maximum pension rate payable based upon his annual EVRs which 
indicated that he continued to have no countable income.  

In mid-1993, VA learned that the veteran's spouse had been 
working since 1989.  The veteran was asked to explain why he 
had not reported his wife's earnings on his annual EVRs.  He 
indicated that he and his wife were effectively separated, 
and that her income was not available to him.  However, he 
also indicated that he had been contributing to her support.  
He stated that, although they lived together, they had 
pursued different lifestyles for a number of years, and that 
because of this, he considered them to be separated.  Based 
upon this information, the RO recomputed the veteran's 
pension entitlement retroactively, effective February 1, 
1989, to include his wife's earnings.  An overpayment of 
$19,916 ensued.  

In May 1997, the COWC considered the veteran's request for 
waiver of recovery of the overpayment now at issue.  In 
conjunction with his waiver request, the veteran submitted a 
VA Form 20-5655, wherein he indicated that his monthly net 
income was $707, and that he could afford to pay $50 monthly 
toward the instant indebtedness.  The veteran did not, 
however, report his monthly expenses despite being requested 
to do so.  

The threshold question to be answered is whether the veteran 
was at fault in the creation of the Improved Disability 
Pension indebtedness of $3,434.  As previously mentioned, 
this overpayment resulted solely from the veteran's failure 
to timely report his wife's earnings.  The veteran has 
testified that this was unintentional; the Board finds the 
evidence in this regard to be in relative equipoise, and 
resolves all doubt in the veteran's favor in this regard.  
See 38 U.S.C.A. § 5107(b).  Thus, the Board finds, as a 
matter of fact, that the debt was unintentionally created by 
the veteran; nonetheless, he clearly demonstrated fault in 
the creation of the indebtedness because he was on notice 
that he was responsible for reporting all income received by 
his family members.  Parenthetically, the file does not 
indicate that, prior to 1993, VA had any way of knowing that 
the veteran was receiving benefits to which he was not 
entitled.  As such, VA was free of fault in the creation of 
the instant indebtedness.  

Notwithstanding the degree of fault by the appellant in the 
creation of the indebtedness at issue, the more pressing 
question is whether its collection would deprive him and his 
family of life's basic necessities.  Although the veteran 
contends that this is so, the record does not support his 
assertions.  The latest information furnished by the veteran 
regarding his income and expenses indicates that his monthly 
net income apparently exceeds his monthly expenses.  Although 
he did not report his monthly expenses, the veteran did state 
that he could afford to repay $50 monthly toward the existing 
indebtedness.  Given this, and absent more specific 
information regarding his expenses, the Board must conclude 
that it would not subject the veteran to undue economic 
hardship to require collection of the indebtedness.  In 
addition, the Board notes that the indebtedness has already 
been recouped, and that there has been no apparent undue 
economic hardship to the veteran and his family as a result.  

In this regard, the Board also notes that because the 
veteran's income apparently exceeds his expenses, there is no 
basis to conclude that recovery of the indebtedness 
would defeat the purpose for which the Improved Pension 
Benefits Program is intended.  To the contrary, the veteran 
would be unjustly enriched if he were not required to make 
restitution.  Finally, the Board observes that there is no 
indication in the record that the veteran relinquished a 
valuable right or incurred a legal obligation as the result 
of his receipt of VA Improved Disability Pension benefits.  
The veteran did not forego any other Government or private 
monetary entitlement in favor of VA pension; nor does he 
assert that he incurred additional legal obligations because 
of his reliance upon the VA pension program.  

In view of the foregoing, the Board must conclude that there 
is no reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.  The veteran's relative degree of 
fault in the creation of the debt combined with his ability 
to repay the debt, as well as the inapplicability of the 
remaining factors stated in 38 C.F.R. § 1.965(a) compel this 
conclusion.  Because the evidence is not in relative 
equipoise, the principle of reasonable doubt is not for 
application in this case.  See 38 U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $3,434 is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

